UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-7199


FATE T. MCCLURKIN,

                Petitioner - Appellant,

          v.

ROBERT   STEVENSON,    Warden,    Broad    River   Correctional
Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Terry L. Wooten, District Judge.
(0:08-cv-00106-TLW)


Submitted:   March 2, 2010                 Decided:   March 11, 2010


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Fate T. McClurkin, Appellant Pro Se. Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Fate T. McClurkin seeks to appeal the district court’s

orders accepting the recommendation of the magistrate judge and

dismissing    his    petition      under        28   U.S.C.     § 2254    (2006),       and

denying his motion for reconsideration.                        Our review discloses

that    McClurkin’s      appeal    of     the    order     dismissing      the     § 2254

petition is untimely.         The order was entered on the docket on

March 23, 2009, and his notice of appeal was dated June 16,

2009.    See Houston v. Lack, 487 U.S. 266 (1988).                      We accordingly

dismiss the appeal of that order for lack of jurisdiction.                              See

Fed. R. App. P. 4(a)(1)(A).

            The district court’s order denying McClurkin’s motion

pursuant to Fed. R. Civ. P. 60(b) is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363,

369 (4th Cir. 2004).          A certificate of appealability will not

issue    absent     “a   substantial        showing        of    the     denial    of     a

constitutional      right.”         28    U.S.C.        § 2253(c)(2)      (2006).         A

prisoner     satisfies       this        standard        by     demonstrating          that

reasonable    jurists      would     find        that    any    assessment        of    the

constitutional      claims    by    the    district       court    is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

                                           2
Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).              We have

independently reviewed the record and conclude that McClurkin

has not made the requisite showing.            Accordingly, we deny a

certificate   of   appealability     and   dismiss   the   appeal.      We

dispense   with    oral   argument   because   the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               DISMISSED




                                     3